Citation Nr: 1329325	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  05-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to September 
1991.  

This matter was initially addressed by the Board of 
Veterans' Appeals (Board) in September 2011 at which time 
the Board remanded two claims for increased ratings and 
determined that a TDIU claim had been "reasonably raised by 
the record."  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a February 2013 decision, the Board decided the increased 
rating claims and remanded the TDIU claim again.  

The record includes an assertion of clear and unmistakable 
error (CUE) in a November 1992 rating decision which denied 
service connection for a lumbar spine disorder.  See July 
2013 Written Brief Presentation.  This assertion of CUE has 
not yet been addressed by the RO in the first instance; the 
Board does not have jurisdiction to address the Veteran's 
CUE claim.  As such, this issue is referred to the RO for 
its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Also as part of the July 2013 Written Brief Presentation it 
appears that the Veteran is seeking to reopen a previously 
denied claim (see March 2004 rating decision) for service 
connection for diabetes.  This issue is also referred to the 
RO for its consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted, this issue was last remanded in February 2013.  In 
July 2013, the Veteran informed VA of the existence of 
certain specifically-identified private medical records.  
See July 2013 letter from Veteran.  These records were noted 
to include treatment provided by his pain doctor, Dr. W., to 
alleviate back pain.  The name and address of the medical 
practice was also included, as was the name of an advanced 
practice registered nurse.  The Veteran added these 
medications worked together to control pain in his hands, 
back, and legs.  The Veteran is service-connected for 
finger-related disorders.  The Veteran also mentioned the 
name of a "previous" civilian care doctor, Dr. Y.  A March 
2012 VA outpatient treatment record shows that the Veteran 
informed the examiner that he saw Dr. Y.  

There are no medical records associated with treatment by 
these above-cited private medical providers of record.  
These yet-to-be-obtained private medical records may contain 
information critical to the matter at hand, and VA 
regulations require VA to assist in obtaining such records.  
38 C.F.R. § 3.159(c)(1) (2012). 

Accordingly, in the event that VA is successful in obtaining 
the above-mentioned private medical records pursuant to this 
remand, an addendum should be sought to the April 2013 VA 
medical examination and opinion.  See also May 2013 VA 
addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records associated with 
treatment provided the Veteran by 
private physicians, Drs. W. and Y.  See 
July 2013 letter from Veteran for 
address information.  To assist in 
acquiring these private medical records, 
the RO/AMC should provide the Veteran 
copies of VA Form 21-4142 (Authorization 
and Consent to Release Information).  
Efforts to obtain these records should 
only end if they do not exist or further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(1).  If the records 
are unavailable, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  After the above-ordered development 
has been completed to the extent 
possible, the RO/AMC should return the 
claims file, including a copy of this 
remand, to the April 2013 VA examiner.  

The examiner should comment on the 
functional impact of the Veteran's 
service-connected disorders 
(hypertension, coronary artery disease, 
right thumb trigger finger release 
residuals, left fourth trigger finger 
residuals, and right index finger 
tenosynovitis).  The examiner should 
opine as to the specific effect of the 
Veteran's service-connected disorders on 
his ability work, including whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's service-connected disorders, 
either singly or taken together,  render 
him unable to secure or follow a 
substantially gainful occupation.  
Detailed rationale is requested for the 
opinion provided.  

The examiner is requested to provide a 
complete rationale for any opinion 
expressed, based on the examiner's 
clinical experience, medical expertise, 
and established medical principles.  If 
an opinion cannot be made without resort 
to speculation, the examiner should 
provide an explanation as to why this is 
so and note what, if any, additional 
evidence would permit such an opinion to 
be made. 

3.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should readjudicate the issue of 
entitlement to a TDIU based on the 
entirety of the evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


